Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 9, 11-16, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that the Applicant has cancelled claims 7, 10, and 17 and added new claims 20 - 54, which include limitations similar to those of claims 1, 18, and 19.  Examiner withdraws the objection to the title.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 29, 32, 33, 40, 43, 44, 51, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US Patent Pub. # 2003/0095193).
As to claim 22, May (Fig 2B) teaches an imaging apparatus for imaging a first image and a second image, the first image and the second image being used for generating a 360-degree image by compositing an area of a first field of view from the first image and an area of a second field of view from the second image, the second field of view being different from the first field of view, the imaging apparatus (digital still camera 12) comprising:
a processor (microprocessor 32) (Para 38); and
a memory (control memory 33) storing instructions which, when executed by the processor (32) (Para 38), configure the processor (32)of the imaging apparatus to:
perform control (press the shutter button) to image the first image (position 1) (block 214 and 216) (Para 52);
perform a predetermined notification (prompt) to request a user (user) to move from the first field of view to the second field of view (next position) after imaging the first image (position 1) (Para 55 and 56); and
perform control to image the second image (next position) after performing the predetermined notification (prompt) (Para 55 and 56).
As to claim 29, May teaches wherein the instructions when executed by the processor further configure the processor (32) of the imaging apparatus (12) to perform a processing for generating the 360-degree image (stitched to create the panoramic image) by compositing the area of the first field of view (position 1) from the first image and the area of the second field of view (next position) from the second image (Para 59).
As to claim 32, May teaches wherein the instructions when executed by the processor (32) further configure the processor (32) of the imaging apparatus (12) to perform control to record the composite image (panoramic image) in a recording medium (memory card 54) (Para 59).
As to claims 33 and 44, these claims differ from claim 22 only in that the claim 22 is an imaging apparatus claim whereas claims 33 and 44 are a control method claim and a non-transitory computer readable medium claim.  Thus claim 33 and 44 are analyzed as previously discussed with respect to claim 22 above.  
As to claims 40, 43, 51, and 54, these claims differ from claims 29 and 32 only in that the claims 29 and 32 depend on claim 22 whereas claims 40 and 43 depend on claim 33 and claims 51 and 54 depend on claim 44.  Thus claims 40, 43, 51, and 54 are analyzed as previously discussed with respect to claims 29 and 32 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, 15, 17-19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of May (US Patent Pub. # 2003/0095193).  Examiner will use the related US application (US Patent Pub. # 2019/0206013) as a translation in the discussion of the following claims, because it is a national stage application of the PCT, and they are presumed to be the same.
As to claim 1, Okuyama (Figs. 2 and 23) discloses an imaging apparatus (image capturing apparatus 1) including a first camera (first image capture part 103A) and a second camera (second image capture part 103B), for performing photography using the first camera (103A) and the second camera (103B), and for generating a composite image (stitching process) from a plurality of images acquired by the photography, the imaging apparatus (1) comprising at least one memory (memory 133) and at least one processor (controller 101) which function as (Para 75-77, 274, and 459):
an acquiring unit (101) configured to acquire two images by performing the first photography (103A) and a second photography (103B) (Para 279); and
a generating unit (stitching module) configured to generate a composite image (stitched together) having a visual field range of 360 degrees (virtual camera) by compositing (virtual views are blended together) a first image (first wide angle image 6A) acquired by performing photography for the first range (half celestial sphere image) and a second image (second wide angle image 6B) acquired by performing photography for the second range (half celestial sphere image) in the second photography (103B) (Para 279 and 459),
Okuyama does not specifically teach a notifying unit configured to perform a predetermined notification to request a user to move from a first range to a second range that is different from the first range after a first photography; and a second photography, which is performed after the predetermined notification.  May teaches a notifying unit (digital still camera 12) configured to perform a predetermined notification (prompted) to request a user (user) to move from a first range to a second range (left to right circular sequence) that is different from the first range after a first photography (first and second images) (Para 55 and 56); and a second photography (second image), which is performed after the predetermined notification (Para 55 and 56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a prompt as taught by May to the image capturing apparatus of Okuyama, to simplify the capture of panoramic digital images (Para 21-24 of May).
As to claim 2, Okuyama (Fig. 24) teaches wherein the first camera (103A) performs photography for a range in front of the imaging apparatus (front face camera side of package 2400), and the second camera (103B) performs photography for a range in rear of the imaging apparatus (back face camera side of package 2400) (Para 281).
As to claim 3, Okuyama teaches wherein each of the first camera (103A) and the second camera (103B) performs photography for a range (half celestial sphere), a horizontal angle (horizontal angle) of which is at least 180 degrees (180°) and a vertical angle (vertical angle) of which is at least 180 degrees (180°) (Para 274).
As to claim 4, Okuyama teaches wherein the composite image (celestial sphere image) has a visual field range, a horizontal angle of which is 360 degrees and a vertical angle of which is 360 degrees (Para 279).
As to claim 5, Okuyama teaches wherein each of the first camera (103A) and the second camera (103B) includes an imaging element (driver 31a and 31b) and a photographic lens (lens part 32a and 32b) (Para 274).
As to claim 6, Okuyama teaches wherein the acquiring unit (101) acquires the second image (6b) by the second photography (103b) performed within a predetermined time (different timings) after the first photography (103a) (Para 279).
As to claim 14, Okuyama (Fig. 2) teaches wherein the at least one memory (133) and the at least one processor (101) further function as a recording unit (recording part 106) configured to record the composite image (celestial sphere image) in a recording medium (recording medium 107) (Para 78).
As to claim 15, Okuyama teaches wherein the generating unit (101) performs processing of correcting a distortion (distortion) of the image and generates the composite image (celestial sphere image) (Para 370).
As to claims 18 and 19, these claims differ from claim 1 only in that the claim 1 is an imaging apparatus claim whereas claims 18 and 19 are a control method, and a non-transitory computer readable medium that stores a program.  Thus claims 18 and 19 are analyzed as previously discussed with respect to claim 1 above.  
As to claim 20, Okuyama teaches wherein the first range (first wide angle image 6A) and the second range (second wide angle image 6B) differ by 180 degrees (front face camera and back face camera) in a yaw direction (180° in the horizontal angle of view and the vertical angle of view) (Para 274).
As to claim 21, May (Step 216 of Figure 2A) teaches wherein the first photography (first exposure) is performed (taken) in response to an instruction by the user (user presses the shutter button) (Para 55).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of May (US Patent Pub. # 2003/0095193) and further in view of Ito (US Patent Pub. # 2017/0150051).
As to claim 8, note the discussion above in regards to claim 1.  Okuyama in view of May do not teach wherein the notifying unit performs the predetermined notification by causing a light-emitting member to emit light.  Ito teaches wherein the notifying unit (19) performs the predetermined notification by causing a light-emitting member to emit light (pattern of lighting or blinking, such as a light emitting diode (LED)) (Para 71).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notification unit as taught by Ito to the image capturing apparatus of Okuyama in view of May, to provide a user to be notified as display information, to thereby notify the user of the notification information (Para 70 of Ito).
As to claim 9, Ito teaches wherein the first notifying unit (19) performs the notification by causing the light-emitting member to emit light in accordance with at least one of a predetermined light emission pattern (pattern of lighting or blinking, such as a light emitting diode (LED)) and a predetermined light emission color (Para 71).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of May (US Patent Pub. # 2003/0095193) and further in view of Higashiyama (US Patent Pub. # 2015/0358546).
As to claim 11, note the discussion above in regards to claim 1.  May teaches the notifying unit is a first notifying unit (12) ((Para 55 and 56).  Okuyama in view of May do not teach wherein the at least one memory and the at least one processor further function as a second notifying unit configured to perform notification prompting the imaging apparatus to be fixed and installed before the first photography is performed.  Higashiyama teaches wherein the at least one memory (nonvolatile memory 56) and the at least one processor (system control unit 50) further function as a second notifying unit (display) configured to perform notification prompting the imaging apparatus to be fixed and installed (message recommending tripod-fixed image-capturing) before the first photography is performed (Para 27 and 44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a message recommending tripod-fixed image-capturing as taught by Higashiyama to the image capturing apparatus of Okuyama in view of May, to reduce the possibility of causing an effect in a composition image that is not acceptable to the user, even when a change not desirable for the user occurs in the course of the series of image-capturing process for capturing multiple images to be composited (Para 8 of Higashiyama).
As to claim 12, Higashiyama teaches further comprising a fixing portion (tripod) for fixing and installing the imaging apparatus (digital camera) (Para 44).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of May (US Patent Pub. # 2003/0095193) and further in view of Smith (US Patent Pub. # 2018/0173404).
As to claim 13, note the discussion above in regards to claim 1.  Okuyama in view of May do not teach wherein the notifying unit performs the predetermined notification by displaying a message on a display to request the user to change a user’s position.  Smith (Fig. 9) teaches wherein the notifying unit performs the predetermined notification by displaying a message on a display (HMD display) to request the user (user) to change a user’s position (walk around an object) (message can instruct the user to walk around an object viewing a particular object until a green light switches to a red light in and HMD display) (Para 76).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notification by the HMD display as taught by Smith to the image capturing apparatus of Okuyama in view of May, to provide a user experience that combines virtual reality content and user-selected, real world objects (Para 5 of Smith).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (PCT/JP2017/020407) in view of May (US Patent Pub. # 2003/0095193) and further in view of Kawaguchi (US Patent Pub. # 2019/0340737).
As to claim 16, note the discussion above in regards to claim 1.  Okuyama in view of May do not teach wherein the generating unit generates the composite image in accordance with equirectangular projection.  Kawaguchi (Fig. 3C) wherein the generating unit (image processor 104) generates the composite image (combines) in accordance with equirectangular projection (equirectangular projection image) (Para 89 and 112).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notification by the image processor as taught by Kawaguchi to the image capturing apparatus of Okuyama in view of May, to provide a method of when one image is superimposed on other image that are different in brightness or color, the difference in brightness or color between these images is adequacy lowered. (Para 12 of Kawaguchi).

Claims 23-25, 30, 34-36, 41, 45-47, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over May (US Patent Pub. # 2003/0095193) in view of Okuyama (PCT/JP2017/020407).
As to claim 23, note the discussion above in regards to claim 22.  May does not teach wherein the first range and the second range differ by 180 degrees  in a yaw direction  Okuyama teaches wherein the first range (first wide angle image 6A) and the second range (second wide angle image 6B) differ by 180 degrees (front face camera and back face camera) in a yaw direction (180° in the horizontal angle of view and the vertical angle of view) (Para 274).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first and second wide angle image as taught by Okuyama to the digital still camera of May, to provide a technique that easily recognizes a relationship among a plurality of images and achieves more convenient use (Para 10 of Okuyama).
As to claim 24, Okuyama teaches wherein the composite image (celestial sphere image) has a visual field range, a horizontal angle of which is 360 degrees and a vertical angle of which is 360 degrees (Para 279).
As to claim 25, Okuyama teaches wherein the acquiring unit (101) acquires the second image (6b) by the second photography (103b) performed within a predetermined time (different timings) after the first photography (103a) (Para 279).
As to claim 30, Okuyama teaches wherein the generating unit (101) performs processing of correcting a distortion (distortion) of the image and generates the composite image (celestial sphere image) (Para 370).
As to claims 34-36, 41, 45-47, and 52, these claims differ from claims 23-25 and 30 only in that the claims 23-25 and 30 depend on claim 22 whereas claims 34-36 and 41 depend on claim 33 and claims 45-47 and 52 depend on claim 44.  Thus claims 34-36, 41, 45-47, and 52 are analyzed as previously discussed with respect to claims 23-25 and 30 above.  

Claims 26, 27, 37, 38, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over May (US Patent Pub. # 2003/0095193) in view of Ito (US Patent Pub. # 2017/0150051).
As to claim 26, note the discussion above in regards to claim 22.  May does not teach wherein the notifying unit performs the predetermined notification by causing a light-emitting member to emit light.  Ito teaches wherein the notifying unit (19) performs the predetermined notification by causing a light-emitting member to emit light (pattern of lighting or blinking, such as a light emitting diode (LED)) (Para 71).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notification unit as taught by Ito to the digital still camera of May, to provide a user to be notified as display information, to thereby notify the user of the notification information (Para 70 of Ito).
As to claim 27, Ito teaches wherein the first notifying unit (19) performs the notification by causing the light-emitting member to emit light in accordance with at least one of a predetermined light emission pattern (pattern of lighting or blinking, such as a light emitting diode (LED)) and a predetermined light emission color (Para 71).
As to claims 37, 38, 48, and 49, these claims differ from claims 26 and 27 only in that the claims 26 and 27 depend on claim 22 whereas claims 37 and 38 depend on claim 33 and claims 48 and 49 depend on claim 44.  Thus claims 37, 38, 48, and 49 are analyzed as previously discussed with respect to claims 26 and 27 above.  

Claim 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over May (US Patent Pub. # 2003/0095193) in view of Smith (US Patent Pub. # 2018/0173404).
As to claim 28, note the discussion above in regards to claim 22.  May does not teach wherein the notifying unit performs the predetermined notification by displaying a message on a display to request the user to change a user’s position.  Smith (Fig. 9) teaches wherein the notifying unit performs the predetermined notification by displaying a message on a display (HMD display) to request the user (user) to change a user’s position (walk around an object) (message can instruct the user to walk around an object viewing a particular object until a green light switches to a red light in and HMD display) (Para 76).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notification by the HMD display as taught by Smith to the digital still camera of May, to provide a user experience that combines virtual reality content and user-selected, real world objects (Para 5 of Smith).
As to claim 39, this claim differs from claim 28 only in that the claim 28 depends on claim 22 whereas claim 39 depends on claim 33.  Thus claim 39 is analyzed as previously discussed with respect to claim 28 above.  

Claim 31, 42, 53 are rejected under 35 U.S.C. 103 as being unpatentable over May (US Patent Pub. # 2003/0095193) in view of Kawaguchi (US Patent Pub. # 2019/0340737).
As to claim 31, note the discussion above in regards to claim 22.  May does not teach wherein the generating unit generates the composite image in accordance with equirectangular projection.  Kawaguchi (Fig. 3C) wherein the generating unit (image processor 104) generates the composite image (combines) in accordance with equirectangular projection (equirectangular projection image) (Para 89 and 112).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notification by the image processor as taught by Kawaguchi to the digital still camera of May, to provide a method of when one image is superimposed on other image that are different in brightness or color, the difference in brightness or color between these images is adequacy lowered. (Para 12 of Kawaguchi).
As to claims 42 and 53, these claims differ from claim 31 only in that the claim 31 depends on claim 22 whereas claim 42 depends on claim 33 and claim 53 depends on claim 44.  Thus claims 42 and 53 are analyzed as previously discussed with respect to claim 31 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/22/2022